Citation Nr: 0301474	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision that 
denied a rating in excess of 30 percent for PTSD.  During 
the course of this appeal, in an October 2001 rating 
decision, the evaluation was increased to 50 percent, from 
February 28, 1998 (prior to the May 1998 claim for an 
increase); the veteran continued his appeal.

This case was previously before the Board in April 2000 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on the issue on appeal has been 
accomplished.  

2.  The veteran's PTSD is manifested, primarily, by 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective relationships, and 
complaints of panic attacks; these symptoms are indicative 
of occupational and social impairment with no more than 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal, as all notification and 
development action needed to render a fair decision on the 
claim has been accomplished.

Review of the file revealed that the rating decisions 
dated in July 1987 and October 2001, statements of the 
case dated in September 1998 and October 2001, and an 
October 2001 supplemental statement of the case, provided 
notification to the veteran and his representative of the 
law and regulations governing entitlement to the benefit 
sought, the evidence which would substantiate the claim, 
and the evidence that has been considered in connection 
with the appeal.  Hence, the Board finds that the veteran 
received sufficient notice of the information and evidence 
needed to support the claim, and has been provided ample 
opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met.

The Board also finds that all necessary development action 
has been accomplished.  The veteran has undergone 
examination in connection with the claim, and pertinent 
treatment records have been associated with the claims 
file.  There is no outstanding request for a hearing.  
Significantly, moreover, neither the veteran nor his 
representative has asserted, and the claims file does not 
otherwise indicate, that there are any existing records 
necessary for a fair adjudication of the claim that have 
not been obtained.  

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Factual Background 

In an August 1990 rating decision, service connection was 
established for PTSD and a 30 percent rating was assigned 
based on the level of disability demonstrated by the 
evidence at that time.  

Mental health notes and an intake assessment from the 
Charleston VA Medical Center (VAMC) dated in April 1998 
indicated that the veteran complained of problems with 
impulse control, maintenance of personal care, 
relationship problems, and isolation.

In May 1998 the veteran submitted a claim for an increased 
rating for his PTSD.

A June 1998 VA examination report indicated that the 
veteran had continuing symptoms that were somewhat 
improved due to medication and treatment.  He complained 
of decreased mood, nightmares, and anxiety.  He avoided 
people and stressful situations.  There was no suicidal or 
homicidal ideation, hallucinations, or delusions.  His 
memory was intact and he denied obsessive or ritualistic 
behavior and panic attacks.  He was noted to have 
difficulty with interpersonal relationships and 
maintaining employment.  The examiner indicated that the 
veteran had moderate symptoms of PTSD as well as moderate 
difficulty in social and occupational areas of 
functioning.  A Global Assessment Functioning (GAF) score 
of 55 was assigned.  

Statements from family members dated in July 1998 
indicated the veteran had problems with anxiety as well as 
maintaining relationships and employment.

Progress notes from the Charleston VAMC dated from July 
1997 to May 2000 noted complaints of anger, rage, 
depressed mood, poor sleep, ritualistic behavior, and 
panic attacks.  Testing noted symptoms of depressive 
symptoms, anxiety, social alienation, and poor tolerance 
for stress and pressure.  Progress notes dated in October 
1998 indicated the veteran had moderate symptoms with 
medication.

The veteran underwent a VA examination in June 2000.  He 
indicated that, at times, he went weeks without 
maintaining personal hygiene.  His complaints were 
generally consistent with previous statements.  He 
appeared agitated and occasionally became fairly 
confrontational during the interview.  A GAF score of 55 
was assigned.  

An October 2001 rating decision increased the disability 
rating for the veteran's PTSD to 50 percent.

Mental health progress notes from the Charleston VAMC 
indicated that the veteran's complaints remained fairly 
consistent from May 2000 to October 2001.

In February 2001, the veteran underwent a VA examination.  
He indicated he had lost his job since his last VA 
examination due to his behavior and attitude.  He did not 
have many friends and felt uncomfortable around people.  
He indicated that he generally felt no change since his 
last VA examination.  During the examination he became 
very agitated, but did not lose his composure.  He denied 
suicidal or homicidal ideation and bizarre or morbid 
preoccupations or impulses.  The examiner noted that the 
veteran's functioning had been fairly stable since the 
last evaluation and there were no significant changes in 
his diagnostic condition, although he has had some 
increased stress since the loss of his job in December.  
The criteria that best described his disability was 
deficiencies in work, school, family relations, judgment, 
thinking, and mood due to paranoid ideation, irritability, 
occasional negligence of daily personal hygiene, inability 
to negotiate and problem solve effectively, and general 
dysphoria.  A GAF score of 55 was assigned.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R. § 4.21.  Therefore, 
the Board has considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, 
as well as the entire history of the veteran 's disability 
in reaching its decision.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, where, as here, an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411.  

PTSD is to be assigned a 50 percent evaluation when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circulatory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

A 70 percent evaluation is assigned when there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Id.

After a careful review of the record in light of the 
above-cited criteria, the Board finds that the current 
severity of the veteran's service-connected PTSD more 
closely approximates the criteria for a 50 percent rating.  
This finding is based on evidence in VA records that 
showed the veteran has difficulty in establishing and 
maintaining work and social relationships, disturbances of 
motivation and mood, and complaints of panic attacks.  He 
indicated that he only had a few friends and he lost his 
most recent job, which he held for approximately one year, 
due to attitude and behavioral problems.  He also 
complained of panic attacks and depressed mood; the latter 
was confirmed by psychological testing.

In addition, a June 1998 VA examination report and October 
1998 VA progress notes indicated that the veteran's 
symptoms were moderate with medication.  VA examinations 
in June 2000 and February 2001 noted symptoms consistent 
with what had previously been reported.  The most recent 
VA examiner also noted that the veteran was fairly stable 
and that there had been no significant change in his 
condition.  Overall, the symptoms and comments by 
examiners suggested the veteran's impairment was moderate 
in severity.  The level of impairment and its stability 
over the years was most obvious in the GAF scores of 55, 
which were assigned at the VA examinations in 1998, 2000, 
and 2001.  According to the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores that are 
in the range of 51 - 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The 
veteran's repeated score of 55, therefore, placed his PTSD 
symptoms and functioning squarely in the middle of this 
group.

Although the February 2001 VA examination report indicated 
that the veteran had deficiencies in work, school, family 
relations, judgment, thinking, and mood, the Board finds 
that at least the next higher, 70 percent, rating is not 
warranted because the reported symptoms do not meet the 
criteria for such a rating.  The veteran repeatedly denied 
suicidal ideation, his speech was never reported as being 
intermittently illogical, obscure, or irrelevant, and 
there was no evidence of spatial disorientation or near-
continuous panic attacks.  The veteran has reported that 
he has a few friends, which indicates that he is capable 
of establishing and maintaining personal relationships. He 
regularly complained of depression; however, there is no 
indication that it was to a degree that prevented him from 
functioning independently, appropriately, or effectively.  
Once he complained of ritualistic behavior, but no VA 
examiner has indicated that the behavior interfered with 
routine activities.  Although the veteran often complained 
of impaired impulse control, rage, and anger, and was 
noted to exhibit irritability, there are no reported or 
observed incidents of loss of control.  In fact, the 
February 2001 VA examination report indicated that the 
veteran became very agitated, but did not lose his 
composure.  On more than one occasion, he was noted to 
have poor personal hygiene, but the February 2001 VA 
examiner indicated that it was only occasional neglect of 
personal care.

Likewise, a 100 percent rating is not warranted because 
there is nothing in the record to show that the veteran 
has exhibited any of the criteria for that raring.  His 
memory is shown to be intact, he has not had delusions or 
hallucinations, thought process or communication has not 
been grossly impaired, his behavior has not been grossly 
inappropriate, and he has not presented himself as a 
danger to himself or others.

For all the foregoing reasons, the Board finds that the 
record presents no schedular basis for a rating in excess 
of the currently assigned 50 percent for PTSD.  

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disability, so as to warrant referral to the RO for 
consideration of an assignment of a higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2002).  In this regard, the Board notes that there is no 
showing that the disability under consideration has 
resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned 50 percent 
evaluation).  In addition, there is no showing that the 
veteran's PTSD has necessitated frequent, or indeed any, 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating are 
not met. 

Accordingly, the claim for an increased rating must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 


ORDER

A rating in excess of 50 percent for PTSD is denied.



		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

